                                                                           JS-6


 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UL LLC,                                  Case No.: 2:17-cv-08166
11
                                              (consolidated with No. 2:18-cv-03077-
12         Plaintiff,                         DSF-E)
13   v.                                       Honorable Dale S. Fischer
14   Gangsong Group Corp., et al.,            AMENDED JUDGMENT AGAINST
15                                            DEFENDANTS SHENZHEN KEBE
           Defendants.
                                              TECHNOLOGY CO. LTD., JING
16
                                              HUA ZHOU, SHENZHEN LEIDISI
17                                            ELECTRONICS TECHNOLOGY CO.
                                              LTD., TRC INTERNATIONAL
18
                                              CORPORATION, DAFANG USA,
19                                            LLC, SUN DAFANG, WEN HUI
                                              LIAN, AND JTL IMPORT, INC.
20
21
22
23
24
25
26
27
28




                                     AMENDED JUDGMENT
 1        On April 30, 2019, the Court granted Plaintiff UL LLC’s (“Plaintiff” or “UL”)
 2 Renewed Application for Entry of Default Judgment Against Defendants Shenzhen Kebe
 3 Technology Co. Ltd., Jing Hua Zhou, Shenzhen Leidisi Electronics Technology Co. Ltd.,
 4 TRC International Corporation, Dafang USA, LLC, and Sun Dafang (collectively, the
 5 “Shenzhen Defendants”). On April 30, 2019, the Court entered a Judgment of the same
 6 date in favor of UL and against the Shenzhen Defendants (the “Shenzhen Defendants
 7 Judgment”).
 8        This action was related to the action captioned UL LLC v. Jia Ling Zhao, et al.,
 9 Central District of California Case No. 2:18-cv-03077-DSF-E (the “Related Action”), in
10 which, on June 10, 2019, the Court heard UL’s duly noticed application for default
11 judgment as against two defendants in that case, Wen Hui Lian (“Lian”) and JTL Import,
12 Inc. (“JTL”). The Court subsequently ordered this action and the Related Action
13 consolidated, and directed that, in order to enter one default judgment in this consolidated
14 action, the Court would set aside the prior Shenzhen Defendants Judgment and then enter
15 a new, amended judgment against the Shenzhen Defendants, Lian, and JTL (together,
16 “Defendants”).
17        Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court has
18 found that there is no just reason to delay entering judgment for Plaintiff and against
19 Defendants, who have defaulted in this consolidated action, as all other defendants in this
20 consolidated action either (a) are subject to a stipulated consent decree and permanent
21 injunction entered by the Court, (b) have had the claims against them severed and
22 transferred to the United States District Court for the Central District of Illinois, or (c)
23 have been dismissed without prejudice.
24        Accordingly, IT IS ORDERED AND ADJUDGED that this Amended Judgment is
25 entered in this consolidated action in favor of UL and against Defendants as follows:
26        1. Defendants are jointly and severally liable for and ordered to pay UL the
27            amount of $2,000,000.00—as statutory damages for Defendants’ willful,
28            deliberate, and unjustifiable counterfeiting of UL’s trademarks—plus attorneys’


                                            1
                                     AMENDED JUDGMENT
 1            fees in the amount of $43,600.00, plus costs in the amount of $400.00, for a
 2            total of $2,044,000.00.
 3         2. Post-judgment interest shall accrue on the foregoing amounts pursuant to 28
 4            U.S.C. § 1961.
 5         3. Defendants are permanently enjoined, on the terms below.
 6         Permanent Injunction:
 7         UL owns the following federally registered marks:
 8           MARK                               REG. NO.       TYPE
 9
10                                              0,782,589      Certification Mark
11
12
                                                2,391,140      Certification Mark
13
14
             UL                                 4,201,014      Service Mark
15
16
17                                              4,283,962      Certification Mark
18
19
     Notwithstanding UL’s exclusive rights in and to the above referenced UL Certification
20
     Marks and the UL Service Mark, Defendants adopted and have been using a mark that is
21
     identical to or substantially indistinguishable from UL Certification Marks (the
22
     “Counterfeit Mark”) to falsely suggest that their goods have been certified by UL.
23
     Accordingly, Defendants, and their officers, members, managers, agents, servants,
24
     employees, attorneys, confederates, and any persons acting in concert or participation
25
     with them, or having knowledge of this order by personal service or otherwise, from:
26
                  i.   imitating, copying, or making any other infringing use of the UL Service
27
                       Mark and the UL Certification Marks by the defendants’ Counterfeit
28                     Mark, and any other mark now or hereafter confusingly similar to the UL

                                             2
                                      AMENDED JUDGMENT
 1                 Service Mark or the UL Certification Mark;
 2           ii.   manufacturing, assembling, producing, distributing, offering for
 3                 distribution, circulating, selling, offering for sale, advertising, importing,
 4                 promoting, or displaying any simulation, reproduction, counterfeit, copy,
 5                 or colorable imitation of the UL Service Mark, the UL Certification
 6                 Marks, defendants’ Counterfeit Mark, or any mark confusingly similar
 7                 thereto;
 8          iii.   using any false designation of origin or false description or statement that
 9                 can or is likely to lead the trade or public or individuals erroneously to
10                 believe that any good has been provided, produced, distributed, offered
11                 for distribution, circulation, sold, offered for sale imported, advertised,
12                 promoted, displayed, licensed, sponsored, approved, or authorized by or
13                 for UL, when such is not true in fact;
14          iv.    using the names, logos, or other variations thereof of the UL Service
15                 Mark, the UL Certification Marks, or defendants’ Counterfeit Mark in
16                 any of defendants’ trade or corporate names;
17           v.    engaging in any other activity constituting an infringement of the UL
18                 Service Mark, the UL Certification Marks, or of the rights of UL in, or
19                 right to use or to exploit the UL Service Marks and the UL Certification
20                 Marks; and
21          vi.    assisting, aiding, or abetting any other person or business entity in
22                 engaging in or performing any of the activities referred to in
23                 subparagraphs (i) through (v) above.
24       IT IS SO ORDERED.
25   DATED: June 26, 2019

26                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
27
28


                                          3
                                   AMENDED JUDGMENT
